                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CARNEICE KATHRINE HALL-                         Case No. 18-cv-05553-MMC
                                         JOHNSON,
                                  8
                                                       Plaintiff,                        ORDER CERTIFYING APPEAL NOT
                                  9                                                      TAKEN IN GOOD FAITH; REVOKING
                                                 v.                                      IN FORMA PAUPERIS STATUS;
                                  10                                                     DIRECTIONS TO CLERK
                                         CITY AND COUNTY OF SAN
                                  11     FRANCISCO, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is a Referral Notice issued to this Court by the United States

                                  15   Court of Appeals for the Ninth Circuit, referring the above-titled matter for the limited

                                  16   purpose of determining whether plaintiff-appellant Carneice Kathrine Hall-Johnson’s in

                                  17   forma pauperis status should continue or be revoked. See 28 U.S.C. § 1915(a)(3)

                                  18   (providing “[a]n appeal may not be taken in forma pauperis if the trial court certifies in

                                  19   writing that it is not taken in good faith”); Coppedge v. United States, 369 U.S. 438, 445

                                  20   (1962) (holding “‘good faith’ . . . must be judged by an objective standard”; noting “good

                                  21   faith” is demonstrated when appellant seeks review of “any issue not frivolous”). Having

                                  22   reviewed the file and considered the matter, the Court rules as follows.

                                  23          Plaintiff appeals the Court’s order, filed March 19, 2019, by which the Court

                                  24   granted defendants’ motion to dismiss and dismissed the Complaint.

                                  25          As set forth in detail in the above-referenced order, all of plaintiff’s claims are

                                  26   barred by the doctrine of res judicata.

                                  27          Under such circumstances, any appeal of said order would lack an arguable basis

                                  28   in law or fact, and, consequently, would be frivolous. See Neitzke v. Williams, 490 U.S.
                                  1    319, 325 (1989) (holding appeal is “frivolous” where “none of the legal points are

                                  2    arguable on the merits” (alterations omitted)).

                                  3           Accordingly, plaintiff’s in forma pauperis status is hereby REVOKED.

                                  4           The Clerk shall serve a copy of this order on the United States Court of Appeals

                                  5    for the Ninth Circuit.

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: March 28, 2019
                                                                                              MAXINE M. CHESNEY
                                  9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
